  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA                )
                                        )          CRIMINAL ACTION NO.
        v.                              )             2:17cr482-MHT
                                        )                  (WO)
WILLIAM RODRIQUEZ FORD                  )

                             OPINION AND ORDER

    This       case     is   before     the     court     on    a    motion       to

continue       filed    by    defendant        William    Rodriquez          Ford.

Ford’s       attorney    seeks      a   continuance       because          she   has

another       trial    set    for   the     same    day   as        this    trial,

December 3, 2018.            For the reasons set forth below, the

court finds that jury selection and trial, now set for

December 3, 2018, should be continued pursuant to 18

U.S.C. § 3161(h)(7) to February 4, 2019.

    While the granting of a continuance is left to the

sound discretion of the trial judge, United States v.

Stitzer,       785    F.2d    1506,     1516    (11th     Cir.       1986),      the

court    is    limited       by   the   requirements           of    the    Speedy

Trial Act, 18 U.S.C. § 3161.                The Act provides in part:
      "In any case in which a plea of not guilty is
      entered, the trial of a defendant charged in an
      information or indictment with the commission
      of an offense shall commence within seventy
      days from the filing date (and making public)
      of the information or indictment, or from the
      date the defendant has appeared before a
      judicial officer of the court in which such
      charge is pending, whichever date last occurs."

§ 3161(c)(1).     The Act excludes from the 70-day period

any continuance based on "findings that the ends of

justice served by taking such action outweigh the best

interest of the public and the defendant in a speedy

trial."      §   3161(h)(7)(A).       In   granting    such    a

continuance,     the   court   may   consider,     among   other

factors, whether the failure to grant the continuance

“would be likely to ... result in a miscarriage of

justice,” § 3161(h)(7)(B)(i), or “would deny counsel

for the defendant or the attorney for the Government

the     reasonable     time    necessary     for      effective

preparation, taking into account the exercise of due

diligence.” § 3161(h)(7)(B)(iv).

      The court concludes that, in this case, the ends of

justice served by granting a continuance outweigh the

                               2
interest of the public and Ford in a speedy trial.

Ford’s attorney, Susan James, represented in the motion

to     continue      that   she    has     another   case    that     is

guaranteed to go to trial on December 3, 2018.                      This

alone is not a sufficient ground to continue the case.

However, the court finds additional adequate grounds

for    a    continuance.          First,    the   trial     of    Ford’s

codefendant has already been continued until the next

trial term, February 4, 2019.               18 U.S.C. § 3161(h)(6)

excludes from a defendant’s 70-day speedy trial period

“[a] reasonable period of delay when the defendant is

joined for trial with a codefendant as to whom the time

for trial has not run and no motion for severance has

been granted.”          Because Ford’s codefendant’s time for

trial has not run, no severance has been granted, and a

delay until the February 2019 trial term would not be

unreasonable, the court may postpone Ford’s trial until

that term without running afoul of the Speedy Trial

Act.       Second,    Ford’s   counsel’s     other   case    is   being

tried in another city, Dothan, about two hours away

                                    3
from Montgomery, where Ford’s case is set for trial.

While the trial in this case could perhaps be postponed

until the day after the Dothan trial concludes, the

jury    selection       process    could      not    at   this     point    be

staggered in such a way, and it would be impossible for

counsel      to    be    present       in    two    cites    at    once     to

participate in jury selection.                The government does not

oppose       the        continuance.                Based     on         these

representations, the court concludes that a continuance

is warranted.



                                       ***



       Accordingly, it is ORDERED as follows:

       (1) The motion for continuance (doc. no. 311) is

granted.          The   motion    to    extend      the   change    of    plea

deadline (doc. no. 311) remains pending for resolution

by the United States Magistrate Judge.

       (2)   The    jury   selection         and   trial,   now     set    for

December 3, 2018, are reset for February 4, 2019, in

                                        4
Courtroom    2FMJ   of   the   Frank   M.   Johnson   Jr.   United

States      Courthouse    Complex,      One    Church       Street,

Montgomery, Alabama.

    DONE, this the 20th day of November, 2018.

                                  /s/ Myron H. Thompson
                               UNITED STATES DISTRICT JUDGE




                                 5
